Exhibit 10.13

 

Name of Grantee:                                 

No. of Shares:                          

HUDSON VALLEY HOLDING CORP.

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

Hudson Valley Holding Corp., a New York corporation (the “Company”), this
                 (the “Award Date”) hereby grants to                  (the
“Grantee”), a member of the board of directors of the Company, pursuant to the
Company’s 2010 Omnibus Incentive Plan (the “Plan”), shares of the Common Stock,
par value $0.20 per share, of the Company subject to the restrictions set forth
herein (“Restricted Stock”) in the amount and on the terms and conditions
hereinafter set forth.

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Grantee, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern, unless otherwise determined by the
Compensation and Organization Committee.

2. Award of Restricted Stock. The Company hereby awards the Grantee             
shares of Restricted Stock (the “Shares”). The Restricted Stock shall be issued
in uncertificated form. When restrictions expire or have been cancelled with
respect to one or more of the Shares, the Company will notify the Grantee and
the Company will issue to the Grantee (or such Grantee’s legal representative,
beneficiary or heir) that number of shares of Common Stock, without any legend
or restrictions (except those required by any federal or state securities laws),
equivalent to the number of Shares for which restrictions have been cancelled or
have expired. Restricted Stock shall have all dividends (including cash and
stock dividends) and voting rights as set forth in Section 8 of the Plan.
However, stock dividends paid on the Restricted Stock shall be deferred until
the Restrictions with respect to the Shares upon which such dividends were paid
expire or are canceled, at which time the Company shall deliver to the Grantee
all such dividends. If the Grantee forfeits any Shares awarded hereunder, such
Shares and any stock dividends with respect thereto shall automatically revert
to the Company (without any payment by the Company to the Grantee).

3. Restrictions (a) Vesting. The Restricted Stock shall be held in an account
not controlled by the Grantee and may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Grantee until such shares have vested in
the Grantee in accordance with the following schedule:

 

 

 

 

 

 

(b) Forfeiture. Shares not yet vested and any stock dividends with respect
thereto shall be forfeited to the Company automatically and immediately upon the
Grantee’s ceasing to be a member of the board of directors of the Company and
its Subsidiaries for any reason whatsoever, other than death or Retirement (as
such term is defined in the Plan). Upon termination of service as a member of
the board of directors by reason of death or Retirement (as such term is defined
in the Plan), all restrictions upon Shares shall thereupon immediately lapse.



--------------------------------------------------------------------------------

4. Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Grantee shall represent in writing to the Company
that he or she is acquiring the Shares for investment purposes only and not with
a view to distribution.

5. Incorporation of Plan. The Grantee hereby acknowledges receipt of a copy of
the Plan and represents and warrants that he or she has read and is familiar
with the terms and conditions of the Plan. The execution of this Agreement by
the Grantee shall constitute the Grantee’s acceptance of and agreement to all of
the terms and conditions of the Plan and this Agreement.

6. Notices. Except as specifically provided in the Plan or this Agreement, all
notices and other communications required or permitted under the Plan and this
Agreement shall be in writing and shall be given either by (i) personal delivery
or regular mail, in each case against receipt, or (ii) first class registered or
certified mail, return receipt requested. Any such communication shall be deemed
to have been given (i) on the date of receipt in the cases referred to in clause
(i) of the preceding sentence and (ii) on the second day after the date of
mailing in the cases referred to in clause (ii) of the preceding sentence. All
such communications to the Company shall be addressed to it, to the attention of
its Secretary or Treasurer, at its then principal office and to the Grantee at
his last address appearing on the records of the Company or, in each case, to
such other person or address as may be designated by like notice hereunder.

7. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed exclusively in New York.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

HUDSON VALLEY HOLDING CORP     GRANTEE: By:  

 

   

 

      (Signature of Grantee)

 

-2-